Putnam J.
delivered the opinion of the Court. The main question is, 'whether there is a legal cause of action set forth in the declaration.
It has been suggested that the plaintiff, James A. Worcester, the husband, has deceased since the commencement of the action ; but we have considered the case as it existed when it wras commenced.
It proceeds upon the ground, that the father-in-law and the mother have a right to the services of her minor son during his minority ; but we think that the case of Freto v. Brown, 4 Mass. R. 675, is decisive against the right claimed. In that case it was determined, that a minor whose father is dead and whose mother afterwards married, is entitled to his own earnings while in the service of a third person.
It is clear that the father-in-law is under no legal obligation to support his son-in-law. The son-in-law has no home in the nouse of his father-in-law. He may turn the son-in-law out of doors when he pleases. The only claim which the father-in-law has, is that which a stranger has, for necessaries furnished to the minor.
In the Commonwealth v. Hamilton, 6 Mass. R. 275, it was held that the mother, by her second marriage, ceased to have the power of controlling her own actions, and the power of supporting and educating her child.
In Tubb et al. v. Harrison, 4 T. R. 118, it was decided that the husband is not bound to maintain his wife’s cjtild by a former husband. The statute of 43 Eliz. c. 2, § 7, extends to natural relations. Our statute of 1793, c. 59, § 3, must have the same construction. Mr. Christian, in 1 Bl. Comm. 449, note, thinks that if the wife had a separate property, an order might be made upon' her alone. But in this case there are no facts stated, which call for a decision upon that point.
And if the action were by the mother alone, it does not ap *513pear tfiat she was of sufficient ability to be table, under the statute last cited, or that the son was a pauper in need of her assistance and relief.
Besides, under the statute, children or grandchildren of sufficient ability are liable to maintain their parents or grandparents who are paupers. And if the right to the services should follow the liability under the pauper act, the children would have a right to the services of the parents, as well as the parents to the services of the children. The statute relating to paupers, therefore, may be laid out of this case.
This young man, for aught that appears, voluntarily entered into this service, being of a proper age, and the employment was such as was apparently useful to him and beneficial to his country. If he behaved himself well and returned, he, and not his father-in-law and mother, would clearly be entitled to his share of the proceeds of the whaling voyage.
After the second marriage, the plaintiffs could not claim damages for the loss of the society, anymore than for• the earnings of the minor ; for the rights and duties must be recip rocal. If he had no claim upon them for support, they could have no claim upon him for his society or labor.
It is the opinion of the whole Court, that the judgment must be arrested.